department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------------ ---------------------------------------------------- telephone number --------------------- refer reply to cc corp bo2 plr-134242-09 date date internal_revenue_service number release date index number ---------------------- ------------------------------------------- ------------------------------ legend x --------------------- y ------------------------ ---------------------------------------------------- corp -------------------------------------------------- ---------------------------- date date year year n a b c ------------------ ------------------ ------- ------- --- -------- -------- ---------- dear -------------- plr-134242-09 this letter responds to your date letter requesting rulings as to the federal_income_tax consequences of a proposed transaction the information provided in that letter and in later correspondence is summarized below facts on date x died under the terms of x’s will the will the executor of x’s estate the executor was to transfer x’s residuary_estate which contained all of the corp shares of stock the stock owned by x to the trustee the trustee of a revocable_trust the trust formed by x the executor timely elected to pay federal and state estate_taxes in installments pursuant to sec_6166 between year and year the executor periodically tendered some of the stock for redemption to provide him liquidity to meet required_installment payments of federal and state estate_taxes interest and other administrative expenses corp treated all such transactions as redemptions pursuant to sec_303 the executor has retained possession of some of the stock because federal and state taxes remain unpaid and thus the executor has potential personal liability for such estate_taxes the dispositive terms of the trust are a during y’s lifetime y a child of x is the trust’s sole income_beneficiary b the trustee is authorized to distribute principal even to the extent of the whole to y and only to y at the trustee’s discretion based solely upon y’s best interest c the trust is to terminate n years after the death of x thus the trust is to terminate on date if y dies prior to date the assets of the trust will be held for the benefit of all grandchildren of x if y lives until date all assets are to be distributed outright to y d e several beneficiaries of the trust sued each other with respect to the terms of the trust under the terms of a settlement agreement resolving this litigation x’s grandchildren and great-grandchildren assigned all their remainder rights in the estate and trust to y in exchange for y’s agreed upon cash payments the settlement agreement described this assignment as a purchase of the remainder interests by y the actuarial value of each grandchild’s interest in the trust was determined to be approximately a the aggregate value for all the grandchildren was b and for y c y’s c interest was nearly all of the value of the trust and the grandchildren’s b interest was a de_minimis amount plr-134242-09 pursuant to the settlement agreement the executor trustee and y concluded that y became the sole absolute fee owner of the trust assets accordingly the parties agreed that the trust corpus was distributable to y as soon as it was distributed by the executor to the trustee in lieu of the executor distributing property to the trustee and immediately thereafter the trustee distributing it to y the executor was authorized by the trustee to distribute any property directly to y without passing the asset through the trust y is now requesting the executor to authorize a distribution of a portion of the stock to the trust and then that the trustee authorize a distribution of that stock to y y agrees to be liable for a proportionate obligation to pay estate_taxes relative to the value of the distributed stock the form of the proposed transaction will be a direct distribution of the stock from the executor to y it is likely that substantially_similar series of transactions will be undertaken in subsequent years representations in connection with the proposed transaction the following representations have been made a at the time of the redemption the cash to be received by y in the proposed redemption will be equal to the fair_market_value of the stock exchanged therefore b the aggregate fair_market_value for federal estate_tax purposes of the stock included in the gross_estate of x exceeded of the value of decedent’s gross_estate reduced by the sum of the amounts allowable as a deduction under sec_2053 and sec_2054 of the code for purposes of this representation the stock treated as included in determining the value of x’s gross_estate are the shares held by x’s estate c no shareholder of corp is obligated to purchase any of the shares of the stock to be redeemed by corp d the amount to be distributed to y in exchange for the stock to be redeemed will not exceed the lesser_of i the aggregate amount of such taxes and expenses referred to in sec_301 or of the code which remain unpaid immediately before the distribution or ii the aggregate of amounts referred to in sec_303 or which are paid during the one year period beginning on the date of the distribution e the redemption will take place within the period allowed in sec_303 of the f corp and y will each pay their own respective expenses if any incurred in connection with the proposed transaction code plr-134242-09 g y will not transfer or surrender any property in the redemption other than the stock of corp h there will be no declared but unpaid dividends or funds set apart for dividends on any of the stock to be redeemed from y conclusion based solely on the information submitted and the representations set forth above it is held as follows the amounts received by y in redemption of the stock as specified above will be treated under sec_303 as a distribution in full payment in exchange for the stock redeemed to the extent the amount received does not exceed the sums specified in sec_303 or sec_303 and provided further that all the requirements of sec_303 are satisfied and the sum of all distribution proceeds from corp’s redemptions of the stock treated as an exchange under sec_303 does not exceed the qualified amounts determined under sec_303 and as provided in sec_1001 of the code gain will be realized and recognized by y measured by the difference between the redemption price and the adjusted_basis of the shares of stock surrendered as determined under sec_1011 of the code provided the stock is a capital_asset in the hands of y the gain if any will constitute capital_gain subject_to the provisions and limitations of subchapter_p of chapter procedural statements the above rulings are effective to the extent that the amount distributed by corp to y equals the fair_market_value of the stock redeemed no opinion is expressed as to the tax effect of the amount if any by which the distribution by corp exceeds or is less than the fair_market_value of the stock redeemed a determination of the fair_market_value of the stock redeemed is reserved until the income_tax returns of the taxpayers concerned have been filed for the year in which the transaction is consummated in addition no opinion is expressed about the tax treatment of the transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effect resulting from the transaction that are not specifically covered by the above rulings this ruling letter is directed only to the taxpayers who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this ruling letter must be attached to the federal_income_tax return of each taxpayer involved for the taxable_year in which the transactions described herein are completed alternatively a taxpayer filing its return electronically may satisfy this plr-134242-09 requirement by attaching a statement to its federal_income_tax return that sets forth the date and control number of this ruling under a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representatives sincerely alison g burns chief branch office of associate chief_counsel corporate enclosures copy of this letter copy for sec_6110 purposes
